Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       

Claim Objections
Claim 1 is objected to because of the following informalities:  regarding claim 1, the phrase “a confere(ce” in line 3 should apparently be “a conference”.  Appropriate correction is required.
Claims 1 and 10 are objected to because of the following informalities:  regarding claim 1, the phrase “such as” in line 3 should apparently be “like”.  Appropriate correction is required. Claim 10 is objected for the same reasons as discussed above with respect to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US Pub. No. 2013/0197905) in view of Sakuraba et al. (U.S. Pub. No. 2009/0154692).  

            Regarding claims 1 and 10, with respect to Figures 1-17, Sugiyama teaches an acoustic noise suppressing apparatus which is configured to suppress acoustic noise included in individual audio signals in which voice inputs [i.e., utterances] are picked up by a plurality of sound pickup 
           a first suppression unit configured to output a first suppression audio signal in which the acoustic noise is suppressed by subtracting a first pseudo noise signal from the picked up audio signal, the first pseudo noise signal being generated based on a first delay signal obtained by delaying a sound source signal of the acoustic noise by a time calculated based on a distance between a sound source of the acoustic noise and the sound pickup unit and a first filter updated by a first algorithm which is valid based on estimated signal (abstract; fig.1,12,16,17; paragraphs 0003, 0007-0009, 0030, 0146-0150, 0158, 0163, 0176, 0190);
             a second suppression unit configured to output a second suppression audio signal in which the acoustic noise is suppressed by subtracting a second pseudo noise signal from the picked up audio signal, the second pseudo noise signal being generated based on a second delay signal obtained by delaying a sound source signal of the acoustic noise by a time calculated based on a distance between a sound source of the acoustic noise and the sound pickup unit and a second filter updated by a second algorithm (abstract; fig.1,12,16,17; paragraphs 0003, 0007-0009, 0030, 0146-0150, 0158, 0163, 0176, 0190) (Note; in paragraph 00190, Sugiyama teaches generating a delayed first mixed signal by delaying the first mixed signal with a delay amount based on transmission distance from a generation source of the second signal until the second mixed signal being inputted. This ‘delay amount’ is the claimed ‘time’ calculated based on a distance.); and
             an output signal selection unit configured to output a suppressed audio signal of which it is determined that the acoustic noise is suppressed among the first suppressed audio signal and the second suppressed audio signal (abstract; fig.1,12,16,17; paragraphs 0003, 0007-0009, 0030, 0146-0150, 0158, 0163, 0176, 0190).

             However, Sugiyama does not specifically teach suppressing acoustic noise included in individual audio signals in which utterances of a plurality of persons in a closed space such as a vehicle interior or a conference room. Sakuraba teaches suppressing acoustic noise included in individual audio signals in which utterances of a plurality of persons in a closed space such as a vehicle interior or a conference room (abstract; paragraphs 0003, 0041). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sugiyama to incorporate the feature of suppressing acoustic noise included in individual audio signals in which utterances of a plurality of persons in a closed space such as a vehicle interior or a conference room in Sugiyama’s invention as taught by Sakuraba. The motivation for the modification is to do so in order to provide noise free conversation of a plurality of persons. 
             Sugiyama further does not specifically teach updating the first filter by a first algorithm which is valid when a plurality of talkers are talking and updating the second filter by a second algorithm which is valid when one talker is talking. Sakuraba teaches voice processing program for processing voices collected in environments such as conference rooms where a plurality of persons speak to suppress echo (paragraphs 0003) whereas examiner takes an official notice that updating the first filter by a first algorithm which is valid when a plurality of talkers are talking and updating the second filter by a second algorithm which is valid when one talker is talking are well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sugiyama to incorporate the feature of updating the first filter by a first algorithm which is valid when a plurality of talkers are talking and updating the second filter by a second algorithm which is valid when one talker is talking in Sugiyama’s 

             Regarding claim 2, Sugiyama teaches wherein each of the first suppression unit, the second suppression unit and the output signal selection unit is provided correspondingly to each of the audio signals picked up by the plurality of sound pickup units (fig.4; paragraph 0050).

             Regarding claim 3, Sugiyama teaches wherein the acoustic noise is an output sound from a microphone, and the sound source signal is an output signal to the microphone (paragraph 0002-0003). However, Sugiyama does not specifically teach wherein the acoustic noise is an output sound from a speaker, and the sound source signal is an output signal to the speaker. Sakuraba teaches wherein the acoustic noise is an output sound from a speaker, and the sound source signal is an output signal to the speaker (paragraphs 0006, 0008). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sugiyama to incorporate the feature of wherein the acoustic noise is an output sound from a speaker, and the sound source signal is an output signal to the speaker in Sugiyama’s invention as taught by Sakuraba. The motivation for the modification is to do so in order to provide noise free signal coming out a speaker.

            Regarding claim 4, Sugiyama does not specifically teach wherein the acoustic noise is an utterance uttered by a person other than the talker corresponding to a sound pickup unit for the picked up audio signal, and the sound source signal is an audio signal picked up by a sound pickup unit corresponding to the person other than the talker. Sakuraba teaches wherein the acoustic noise 

           Regarding claim 5, Sugiyama teaches wherein the first algorithm used by the first suppression unit to update the first filter and the second algorithm used by the second suppression unit to update the second filter are different (paragraphs 0003, 0038, 0146-0150, 0158, 0163, 0176, 0190).

            Regarding claim 6, Sugiyama teaches wherein the first algorithm and the second algorithm have different update cycles by learning (paragraphs 0003, 0146-0150, 0158, 0163, 0176, 0190) (Note; both of the updates use different timing, the algorithm used for the process must have the different update cycles by learning.).

          Regarding claim 8, Sugiyama teaches wherein the first suppression unit suppresses the acoustic noise by using a first reference signal, wherein the second suppression unit suppresses the 

            wherein the first reference signal and the second reference signal are audio signals of sounds picked up by different sound pickup units (paragraphs 0003, 0146-0150, 0158, 0163, 0176, 0190).

             Regarding claim 9, Sugiyama teaches a storing unit configured to store a parameter of a filter corresponding to the suppressed audio signal selected by the output signal selection unit (paragraphs 0003, 0038, 0050, 0146-0150, 0156, 0158, 0163, 0176, 0190) (Note; In paragraph 0050, Sugiyama teaches that the selection unit 411 selects one among the supplied signals and outputs the delayed signal. When the selection unit 411 selects the delay element 401.sub.D and outputs the delayed signal, as a result, the variable delaying unit 305 delays the main signal for D samples. Since, the adaptive filter suppressed the noise by subtracting pseudo-noise from the signal, the parameter of the filter corresponding to the suppressed audio signal must be stored in the system (see also paragraphs 0002-0003).); and

            wherein after the parameter stored by the storing unit is restored to the first filter and the second filter, the first suppression unit and the second suppression unit cause the first filter and the second filter to learn by using different methods (paragraphs 0003, 0038, 0050, 0146-0150, 0158, 0163, 0176, 0190).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/                                                                                                                                                                                                     MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
April 10, 2021